DETAILED ACTION
The applicant’s amendment filed on December 12, 2020 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Tyler Del Rosario in response filed on 03/01/2021.

The application has been amended as follows:

Referring to claim 1, amend the claim 1 from line 9 as stated below:
wherein the lead-out portion comprises a plurality of harness contact portions formed on an inner peripheral surface of the lead-out portion and configured to contact the wire harness, 

wherein the plurality of harness contact portions are a plurality of ribs that extend along the fitting direction and are spaced from one another in a circumferential direction of the lead-out portion,
wherein the lead-out portion comprises a first lead-out portion formed in the frame and a second lead-out portion formed in the lower cover, and
wherein the first lead-out portion comprises: 
		a band-assembling portion to which a band member configured to fix the wire harness to the inner peripheral surface is assembled; and 
		a tape-winding portion having an outer diameter in the radial direction larger than that of the band-assembling portion and configured to receive a tape that is wound from the lead-out portion to the wire harness in the axial direction.

Referring to claim 4, cancel claim 4.
Referring to claims 6, 8-10, change claims 6, 8-10 dependencies from claim 4 to claim 1.

Allowable Subject Matter
Claims 1-3 and 5-10 are allowed.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
In response to the applicant's remarks and claim amendments made in the applicant’s amendment filed on December 12, 2015, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable.

Referring to claims 1-3 and 5-10, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.

/PARESH H PAGHADAL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/STEVEN T SAWYER/Primary Examiner, Art Unit 2847